Title: To James Madison from William C. C. Claiborne, 5 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 5 August 1805, New Orleans. “On last Evening, I paid a visit to the Marquis of Casa Calvo. He acknowledged the receipt of my Letter of the 3rd Instant, and told me ‘that an answer should be returned, so soon as he had received from Morales a communication (which was momently expected) upon the Subject, to which I had alluded.’ The Marquis added that ‘he believed Morales had received instructions, to sell the Vacant Lands in West Florida,’ but he (the Marquis) hoped ‘no Sales would for the present be made; he thought that pending the Negociation, things should remain in their present state, and he persuaded himself, that the United States would on their part, make no disposition of the Lands West of the Mississippi.’ I then observed, ‘that Spain was in possession of a Vast Tract of Country, which was claimed by the United States, and until the dispute was adjusted, any Sale of Lands by the King of Spain, would be considered as highly indecorous, and opposed to that Spirit of Friendly accommodation, which it was the Interest of the two Nations to feel, and to manifest.’ With respect to the Sales of Lands West of the Mississippi I remarked, that ‘I did not believe that Lands without the acknowledged limits of the Ceded Territory, would for the present be disposed of by the United States, and therefore no possible exception could be taken.’ The Marquis seemed unwilling to say any thing further upon this Point, but again expressed a Wish that no Lands in West Florida should be disposed of until the dispute was settled, and observed that Morales, whom he represented as an unprincipled Man, would alone be benefited by the proceeding. I must confess, that I feel much embarassment as to the conduct proper to be pursued on my part, in the event that Morales should, recommence in this City, the Sales of Lands in West Florida; It would be insulting to the Government, and might have injurious Consequences. That many Citizens would be found willing to purchase, I have no doubt, and others weak enough to draw from the proceeding—a conclusion, that Louisiana, or a portion of it, would soon change Masters. I have myself supposed, that Morales could not act in this Teritory, in his Official Character, without violating the general Law of Nations! I am also inclined to think, that the Selling of Lands to Citizens of the United States with a view to induce them to emigrate, is an offence at common Law, and which Law (as relates to Minor offences) was extended to this Teritory by an act of the Legislative Council.
          “Thus impressed, I have contemplated having recourse to the Judiciary, in the event, that Morales should act the part conjectured. The absense from the City of the District Attorney (Mr. Brown) and the Attorney General for the Teritory (Mr. Gurley) leaves me on this occasion without the benefit of Counsel. But you may be assured that I will do nothing rashly, and that the measures taken, will be the result of my best Judgment.”
          
        